WARNER, J.
This was a suit on an open account for $17 00, the first item of which was charged in November, 1860, and the last item of which was charged on the 15th of September, 1862. The account was sued on as one entire debt or demand. The defendants pleaded the statute of limitations in bar of the plaintiff’s right to recover. The record shows that there were mutual dealings between the parties (whether merchants or not, does not affirmatively appear,) up to the 15th September, 1862. Four years, therefore, had not elapsed from the date of the last item in the account to the time of. the suspension-of the running of the statute of limitations, by the Ordinance of the Convention in November, 1865; and there was no error in the Court below in refusing to sanction the certiorari, on the ground that the account was not barred by the statute of limitations: See Fellows v. Greimarin, Dudley’s Georgia Reports, 100. Let the judgment of the Court below be affirmed.